DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Rejection on the merits. Claims 1-12 are currently pending and are addressed below. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 29th, 2021, May 6th, 2022, and May 10th, 2022 has been considered and entered. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“a plan generator that generates” in claims 1, 3-10 and 12
 “an operation monitoring unit that acquires” in claims 1 and 12
“a judging unit that judges” in claims 1 and 12
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The specification does not provide corresponding structure.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Contingent Limitations
Claims 1 and 4-12 contain various conditional limitations. Claims 1 and 4-10 are apparatus claims. Claim 11 is a method/process claim. Claim 12 is a system claim.
Claim 1: “when it is judged that the addition of the vehicle or the elimination of the vehicle is necessary”
Claim 4: “when it is judged that the addition of the vehicle or the elimination of the vehicle is necessary”
Claim 5: “when it is judged that the addition of the vehicle is necessary”
Claim 6: “when it is judged that the elimination of the vehicle is necessary”
Claim 7: “when it is judged that the addition of the vehicle or the elimination of the vehicle is necessary”
Claim 8: “when it is judged that the addition of the vehicle is necessary”
Claim 9: “when it is judged that the elimination of the vehicle is necessary”
Claim 10: “when it is judged that the elimination of the vehicle is necessary”
Claim 11: “when it is judged that the addition of the vehicle or the elimination of the vehicle is necessary”
 Claim 12: “when it is judged that the addition of the vehicle or the elimination of the vehicle is necessary”
With respect to conditional limitations in process claims, MPEP 2111.04 guides
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim 

As claim 11 is a process claim, Ex Parte Schulhauser applies to limitations (9). See MPEP
2111.04, II “contingent claims” ("[i]f the condition for performing a contingent step is not satisfied, the
performance recited by the step need not be carried out in order for the claimed method to be performed . . . [t]herefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);").
	For example, the broadest reasonable interpretation of claim 11 does not require “generating a travel plan in which a reference vehicle, which is one of a plurality 25of vehicles which form a vehicle line before the addition of the vehicle or a vehicle line after the elimination of the vehicle, is caused to travel at a first scheduled velocity, and generating a travel plan in which each of vehicles other than the reference vehicle is caused - 36 -to travel at a scheduled velocity which is temporarily increased or temporarily decreased from the first scheduled velocity.” since the conditional phrases “when” does not require that the determination is actually made
(i.e., “when it is judged that the addition of the vehicle or the elimination of the vehicle is necessary”; -- rather than that they are determined). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Within at least claims 1, 3-10 and 12 “plan generator” Fig.2 the operation management apparatus 10 contains the plan generator 14 that generates a travel plan for each of a plurality of vehicles which form a vehicle line and which travel autonomously along a prescribed travel path. There are no structural aspects described that perform the function, generate.
Within at least claims 1 and 12 “operation monitoring unit” Fig.2 the operation management apparatus 10 contains the operation monitoring unit 18 that acquires an operation status of the vehicle. There are no structural aspects described that perform the function, acquires.
Within at least claims 1 and 12 “judging unit” Fig.2 the operation management apparatus 10 contains the judging unit 19 that judges necessity of addition of a vehicle to the vehicle line or elimination of a vehicle from the vehicle line based on the operation status. There are no structural aspects described that perform the function, judges.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation:
“a plan generator that generates” in claims 1, 3-10 and 12 
 “an operation monitoring unit that acquires” in claim 1 and 12
“a judging unit that judges” in claim 1 and 12
invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not contain sufficient corresponding structure  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
If the specification fails to disclose sufficient corresponding structure, materials, or acts that perform the entire claimed function, then the claim limitation is indefinite because the applicant has in effect failed to particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). See MPEP 2163.03, section VI.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 1 and 3-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and similarly claims 11 and 12 recite “a plan generator that generates a travel plan” and then further recite “when it is judged that the addition of the vehicle or the elimination of the vehicle is necessary, the plan generator generates a travel plan”. It is unclear as to whether the travel plan generated when it is judged that the addition of the vehicle or the elimination of the vehicle is necessary is the same travel plan that is generated for each of the vehicles or if it is a different travel plan. 
Claims 2-10 are rejected due to their dependency to rejected claim 1. 
Claims 3-10 recite “the plan generator re-generates a travel plan”, however, claim 1 recites “a plan generator that generates a travel plan”. It is unclear as to whether the travel plan in claims 3-10 are the same travel plans that are initially generated in claim 1 or whether they are different travel plans.
Claims 5 and 6 recite “the plan generator sets as a reference vehicle”. However, claim 1, which claims 5 and 6 depend on, recite “the plan generator generates a travel plan in which a reference vehicle”. It is unclear as to whether the reference vehicle in claims 5 and 6 is the same reference vehicle as in claim 1 or if they are different reference vehicles. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1 and 11-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of copending Application No. 17/214,990.  This is a provisional double patenting rejection since the conflicting claims have not yet been patented.  The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: 

(Co-Pending Application 17/214,990)
(Instant Application 17/215,002)
1. An operation management apparatus comprising:
a plan generator that generates a travel plan for each of a plurality of vehicles which form a vehicle line and which travel autonomously along a prescribed travel path;
a communication device that transmits the travel plan to a corresponding vehicle;
an operation monitoring unit that acquires an operation status of the vehicle; and
a judging unit that judges necessity of an addition of a vehicle to the vehicle line and an elimination of a vehicle from the vehicle line based on the operation status, wherein
when it is judged that the addition of the vehicle is necessary, the plan generator determines a position of addition of a new vehicle in the vehicle line based on at least one of travel information which is information related to a traveling state or passenger information which is information related to a passenger, transmitted from each of the plurality of vehicles, and generates a travel plan for adding the new vehicle at the position of addition
.
7.The operation management apparatus according to claim 1, wherein when it is judged that the addition of the vehicle is necessary, the plan generator generates a travel plan in which a reference vehicle, which is one of a plurality of vehicles which form a vehicle line before the addition of the vehicle, is caused to travel at a first scheduled velocity, and generates a travel plan in which each of vehicles other than the reference vehicle is caused to travel at a scheduled velocity which is temporarily increased or temporarily decreased from the first scheduled velocity.

An operation management apparatus comprising: 
a plan generator that generates a travel plan for each of a plurality of vehicles which 5form a vehicle line and which travel autonomously along a prescribed travel path; 
a communication device that transmits the travel plan to a corresponding vehicle; 
an operation monitoring unit that acquires an operation status of the vehicle; 
and a judging unit that judges necessity of an addition of a vehicle to the vehicle line and an elimination of a vehicle from the vehicle line based on the operation status, 
wherein 10when it is judged that the addition of the vehicle or the elimination of the vehicle is necessary, the plan generator generates a travel plan in which a reference vehicle, which is one of a plurality of vehicles which form a vehicle line before the addition of the vehicle or a vehicle line after the elimination of the vehicle, is caused to travel at a first scheduled velocity, and generates a travel plan in which each of vehicles other than the reference 15vehicle is caused to travel at a scheduled velocity which is temporarily increased or temporarily decreased from the first scheduled velocity..
8. A method of managing an operation, the method comprising:
generating a travel plan for each of a plurality of vehicles which form a vehicle line and which travel autonomously along a prescribed travel path;
transmitting the travel plan to a corresponding vehicle;
acquiring an operation status of the vehicle;
judging necessity of an addition of a vehicle to the vehicle line and an elimination of a vehicle from the vehicle line based on the operation status; and
when it is judged that the addition of the vehicle is necessary, determining a position of addition of a new vehicle in the vehicle line based on at least one of travel information which is information related to a traveling state or passenger information which is information related to a passenger, transmitted from each of the plurality of vehicles, and generating a travel plan for adding the new vehicle at the position of addition.

The limitation of claim 7, when it is judged that the addition of the vehicle is necessary, the plan generator generates a travel plan in which a reference vehicle, which is one of a plurality of vehicles which form a vehicle line before the addition of the vehicle, is caused to travel at a first scheduled velocity, and generates a travel plan in which each of vehicles other than the reference vehicle is caused to travel at a scheduled velocity which is temporarily increased or temporarily decreased from the first scheduled velocity.

11. A method of managing an operation, the method comprising: generating a+ travel plan for each of a plurality of vehicles which form a vehicle line and which travel autonomously along a prescribed travel path; transmitting the travel plan to a corresponding vehicle; 20acquiring an operation status of the vehicle; judging necessity of an addition of a vehicle to the vehicle line and an elimination of a vehicle from the vehicle line based on the operation status; and when it is judged that the addition of the vehicle or the elimination of the vehicle is necessary, generating a travel plan in which a reference vehicle, which is one of a plurality 25of vehicles which form a vehicle line before the addition of the vehicle or a vehicle line after the elimination of the vehicle, is caused to travel at a first scheduled velocity, and generating a travel plan in which each of vehicles other than the reference vehicle is caused - 36 -to travel at a scheduled velocity which is temporarily increased or temporarily decreased from the first scheduled velocity.
9. A transportation system comprising:
a vehicle line formed from a plurality of vehicles which travel autonomously along a prescribed travel path; and
an operation management apparatus that manages operations of the plurality of vehicles, wherein
each of the vehicles transmits, to the operation management apparatus, at least one of travel information which is information related to a traveling state of the vehicle or passenger information which is information related to a passenger,
the operation management apparatus comprises:
a plan generator which generates a travel plan for each of the plurality of vehicles;
a communication device which transmits the travel plan to a corresponding vehicle;
an operation monitoring unit which acquires an operation status of the vehicle; and
a judging unit which judges necessity of addition of a vehicle to the vehicle line and elimination of a vehicle from the vehicle line based on the operation status, and
when it is judged that the addition of the vehicle is necessary, the plan generator determines a position of addition of a new vehicle in the vehicle line based on at least one of the travel information or the passenger information transmitted from each of the plurality of vehicles, and generates a travel plan for adding the new vehicle at the position of addition.
.
The limitation of claim 7,  wherein when it is judged that the addition of the vehicle is necessary, the plan generator generates a travel plan in which a reference vehicle, which is one of a plurality of vehicles which form a vehicle line before the addition of the vehicle, is caused to travel at a first scheduled velocity, and generates a travel plan in which each of vehicles other than the reference vehicle is caused to travel at a scheduled velocity which is temporarily increased or temporarily decreased from the first scheduled velocity.

12. A transportation system comprising: 5a vehicle line formed from a plurality of vehicles which travel autonomously along a prescribed travel path; and an operation management apparatus that manages operations of the plurality of vehicles, wherein the vehicle travels autonomously according to a travel plan which is transmitted 10from the operation management apparatus, the operation management apparatus comprises: a plan generator which generates a travel plan for each of a plurality of vehicles which form a vehicle line and which travel autonomously on a prescribed travel path; a communication device which transmits the travel plan to a corresponding vehicle; 15an operation monitoring unit which acquires an operation status of the vehicle; and a judging unit which judges necessity of addition of a vehicle to the vehicle line and elimination of a vehicle from the vehicle line based on the operation status, and when it is judged that the addition of the vehicle or the elimination of the vehicle is necessary, the plan generator generates a travel plan in which a reference vehicle, which is 20one of a plurality of vehicles which form a vehicle line before the addition of the vehicle or a vehicle line after the elimination of the vehicle, is caused to travel at a first scheduled velocity, and generates a travel plan in which each of vehicles other than the reference vehicle is caused to travel at a scheduled velocity which is temporarily increased or temporarily decreased from the first scheduled velocity.


Although the co-pending claims 1 and 7-9 of Application No. 17/214,990 (hereinafter “co-pending application”) are not identical to claims 1 and 11-12 of the instant application, claims 1 and 11-12 of the instant application are rendered obvious in view of the co-pending claims in view of the prior art. For example, claims 1 and 7-9 of the co-pending application recite all elements of claims 1, 11 and 12 of the instant application with the exception of a judging that the elimination of a vehicle is necessary.  Specifically, the independent claims of the instant application recite a “when it is judged that the addition of the vehicle or the elimination of the vehicle is necessary” whereas the claims of the co-pending application recite a “when it is judged that the addition of the vehicle is necessary”.  However, judging that a vehicle may need to be eliminated was well known to one of ordinary skill in the art at the time of invention.  
For example, U.S. Patent Application Publication No. 2016/0362022 to Mathews et al. (hereinafter "Mathews") discloses determining that it is necessary to eliminate a vehicle (paragraph [220] “At another, third potential change point, the vehicle that was added at the second potential change point may be removed from the vehicle system and/or another vehicle may be added to the vehicle system. At another, fourth potential change point, one or more of the vehicles 904 may be removed from the vehicle system”.  Accordingly, it would have been obvious to one of ordinary skill in the art to determine that an elimination of a vehicle may be necessary as taught by Mathews in order to ensure optimal trip planning (Mathews Abstract “The one or more processors also are configured to modify one or more of the groups to which the vehicles are assigned or the operational settings for the vehicles in one or more of the vehicle systems based on a movement parameter of one or more of the vehicle systems”).  Accordingly, all elements of claims 1, 11, and 12 are unpatentable over the claims of the copending application in view of Mathews. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Niinomi (US 20150360705 A1) (“Niinomi”) in view of Mathews (US 20160362022 A1) (“Mathews”) in view of Okamoto (US 20140316671 A1) (“Okamoto”).

With respect to claim 1, it is important to note per the conditional limitation section above, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing limitation (1) as noted above, such as a judging unit, is sufficient to disclose this limitation. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
With respect to claim 1, Niinomi teaches an operation management apparatus comprising: 
a plan generator that generates a travel plan for each of a plurality of vehicles which 5form a vehicle line and which travel autonomously along a prescribed travel path (FIG 1, 2, 19 “103 Path determination unit” and Paragraph 134 discuss planning a path for the vehicles to travel in a line autonomously); 
a communication device that transmits the travel plan to a corresponding vehicle (Communication of information to vehicles: See at least Niinomi Paragraphs 54 and 56); 
an operation monitoring unit that acquires an operation status of the vehicle (FIG. 19 “Operation mode determination unit 105” and determining and setting operation status of each vehicle: See at least Niinomi Paragraph 235).
Niinomi fails to explicitly disclose a judging unit that judges necessity of an addition of a vehicle to the vehicle line and an elimination of a vehicle from the vehicle line based on the operation status, wherein 10when it is judged that the addition of the vehicle or the elimination of the vehicle is necessary, the plan generator generates a travel plan in which a reference vehicle, which is one of a plurality of vehicles which form a vehicle line before the addition of the vehicle or a vehicle line after the elimination of the vehicle, is caused to travel at a first scheduled velocity, and generates a travel plan in which each of vehicles other than the reference 15vehicle is caused to travel at a scheduled velocity which is temporarily increased or temporarily decreased from the first scheduled velocity.
Mathews, however, teaches a judging unit that judges necessity of an addition of a vehicle to the vehicle line and an elimination of a vehicle from the vehicle line based on the operation status, (Planning system determines whether or not an addition or elimination of a vehicle is necessary: See at least Mathews Paragraphs 220, 248, and 250 and FIGS. 10 and 13).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Niinomi to include a judging unit that judges necessity of an addition of a vehicle to the vehicle line and an elimination of a vehicle from the vehicle line based on the operation status, as taught by Mathews as disclosed above, in order to ensure optimal trip planning (Mathews Abstract “The one or more processors also are configured to modify one or more of the groups to which the vehicles are assigned or the operational settings for the vehicles in one or more of the vehicle systems based on a movement parameter of one or more of the vehicle systems”).
Niinomi in view of Mathews fails to explicitly disclose that the plan generator generates a travel plan in which a reference vehicle, which is one of a plurality of vehicles which form a vehicle line before the addition of the vehicle or a vehicle line after the elimination of the vehicle, is caused to travel at a first scheduled velocity, and generates a travel plan in which each of vehicles other than the reference 15vehicle is caused to travel at a scheduled velocity which is temporarily increased or temporarily decreased from the first scheduled velocity. 
Okamoto, however, teaches that the plan generator generates a travel plan in which a reference vehicle, which is one of a plurality of vehicles which form a vehicle line before the addition of the vehicle or a vehicle line after the elimination of the vehicle, is caused to travel at a first scheduled velocity, and generates a travel plan in which each of vehicles other than the reference 15vehicle is caused to travel at a scheduled velocity which is temporarily increased or temporarily decreased from the first scheduled velocity (Okamoto FIGS 22-24 show that when a vehicle is being added or eliminated to the line, vehicles speeds are changed except the reference vehicles).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Niinomi in view of Mathews so that the plan generator generates a travel plan in which a reference vehicle, which is one of a plurality of vehicles which form a vehicle line before the addition of the vehicle or a vehicle line after the elimination of the vehicle, is caused to travel at a first scheduled velocity, and generates a travel plan in which each of vehicles other than the reference 15vehicle is caused to travel at a scheduled velocity which is temporarily increased or temporarily decreased from the first scheduled velocity, as taught by Okamoto as disclosed above, in order to ensure safety when adding or removing a vehicle from the line (Okamoto Paragraph 2 “The present disclosure generally relates to a platoon travel system for performing a platoon travel of two or more vehicles.”).
 The conditional limitations carried out in claim 1 are performed by judging unit (Spec. FIG. 2, 19 “judging unit”).  Niinomi in view of Mathews in view of Okamoto (Planning system determines whether or not an addition or elimination of a vehicle is necessary: See at least Mathews Paragraphs 220, 248, and 250 and FIGS. 10 and 13) such that Niinomi in view of Mathews in view of Okamoto disclose a structure capable of performing limitation (1).

With respect to claim 11, it is important to note per the conditional limitation section above, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing limitation (9) as noted above, such as a judging unit, is sufficient to disclose this limitation. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 

With respect to claim 11, Niinomi teaches A method of managing an operation, the method comprising: 
generating a travel plan for each of a plurality of vehicles which form a vehicle line and which travel autonomously along a prescribed travel path (FIG 1, 2, 19 “103 Path determination unit” and Paragraph 134 discuss planning a path for the vehicles to travel in a line autonomously); 
transmitting the travel plan to a corresponding vehicle; 20acquiring an operation status of the vehicle (Communication of information to vehicles: See at least Niinomi Paragraphs 54 and 56); 
acquiring an operation status of the vehicle (FIG. 19 “Operation mode determination unit 105” and determining and setting operation status of each vehicle: See at least Niinomi Paragraph 235).
Niinomi fails to explicitly disclose  judging necessity of an addition of a vehicle to the vehicle line and an elimination of a vehicle from the vehicle line based on the operation status; and when it is judged that the addition of the vehicle or the elimination of the vehicle is necessary, generating a travel plan in which a reference vehicle, which is one of a plurality 25of vehicles which form a vehicle line before the addition of the vehicle or a vehicle line after the elimination of the vehicle, is caused to travel at a first scheduled velocity, and generating a travel plan in which each of vehicles other than the reference vehicle is caused - 36 -to travel at a scheduled velocity which is temporarily increased or temporarily decreased from the first scheduled velocity..
Mathews, however, judging necessity of an addition of a vehicle to the vehicle line and an elimination of a vehicle from the vehicle line based on the operation status, (Planning system determines whether or not an addition or elimination of a vehicle is necessary: See at least Mathews Paragraphs 220, 248, and 250 and FIGS. 10 and 13).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Niinomi to include judging necessity of an addition of a vehicle to the vehicle line and an elimination of a vehicle from the vehicle line based on the operation status, as taught by Mathews as disclosed above, in order to ensure optimal trip planning (Mathews Abstract “The one or more processors also are configured to modify one or more of the groups to which the vehicles are assigned or the operational settings for the vehicles in one or more of the vehicle systems based on a movement parameter of one or more of the vehicle systems”).
Niinomi in view of Mathews fails to explicitly disclose generating a travel plan in which a reference vehicle, which is one of a plurality 25of vehicles which form a vehicle line before the addition of the vehicle or a vehicle line after the elimination of the vehicle, is caused to travel at a first scheduled velocity, and generating a travel plan in which each of vehicles other than the reference vehicle is caused - 36 -to travel at a scheduled velocity which is temporarily increased or temporarily decreased from the first scheduled velocity.. 
Okamoto, however, teaches generating a travel plan in which a reference vehicle, which is one of a plurality 25of vehicles which form a vehicle line before the addition of the vehicle or a vehicle line after the elimination of the vehicle, is caused to travel at a first scheduled velocity, and generating a travel plan in which each of vehicles other than the reference vehicle is caused - 36 -to travel at a scheduled velocity which is temporarily increased or temporarily decreased from the first scheduled velocity. (Okamoto FIGS 22-24 show that when a vehicle is being added or eliminated to the line, vehicles speeds are changed except the reference vehicles).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Niinomi in view of Mathews to include generating a travel plan in which a reference vehicle, which is one of a plurality 25of vehicles which form a vehicle line before the addition of the vehicle or a vehicle line after the elimination of the vehicle, is caused to travel at a first scheduled velocity, and generating a travel plan in which each of vehicles other than the reference vehicle is caused - 36 -to travel at a scheduled velocity which is temporarily increased or temporarily decreased from the first scheduled velocity., as taught by Okamoto as disclosed above, in order to ensure safety when adding or removing a vehicle from the line (Okamoto Paragraph 2 “The present disclosure generally relates to a platoon travel system for performing a platoon travel of two or more vehicles.”).
The conditional limitations carried out in claim 1 are performed by judging unit (Spec. FIG. 2, 19 “judging unit”).  Niinomi in view of Mathews in view of Okamoto (Planning system determines whether or not an addition or elimination of a vehicle is necessary: See at least Mathews Paragraphs 220, 248, and 250 and FIGS. 10 and 13) such that Niinomi in view of Mathews in view of Okamoto disclose a structure capable of performing limitation (9).


With respect to claim 12, it is important to note per the conditional limitation section above, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing limitation (10) as noted above, such as a judging unit, is sufficient to disclose this limitation. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
With respect to claim 12, Niinomi teaches A transportation system comprising: 5a vehicle line formed from a plurality of vehicles which travel autonomously along a prescribed travel path (Niinomi FIG.1 shows vehicle traveling in a line); and an operation management apparatus that manages operations of the plurality of vehicles “Operation mode determination unit 105” and determining and setting operation status of each vehicle: See at least Niinomi Paragraph 235), wherein the vehicle travels autonomously according to a travel plan which is transmitted 10from the operation management apparatus, the operation management apparatus comprises:
a plan generator that generates a travel plan for each of a plurality of vehicles which 5form a vehicle line and which travel autonomously along a prescribed travel path (FIG 1, 2, 19 “103 Path determination unit” and Paragraph 134 discuss planning a path for the vehicles to travel in a line autonomously); 
a communication device that transmits the travel plan to a corresponding vehicle (Communication of information to vehicles: See at least Niinomi Paragraphs 54 and 56); 
an operation monitoring unit that acquires an operation status of the vehicle (FIG. 19 “Operation mode determination unit 105” and determining and setting operation status of each vehicle: See at least Niinomi Paragraph 235).
Niinomi fails to explicitly disclose a judging unit that judges necessity of an addition of a vehicle to the vehicle line and an elimination of a vehicle from the vehicle line based on the operation status, wherein 10when it is judged that the addition of the vehicle or the elimination of the vehicle is necessary, the plan generator generates a travel plan in which a reference vehicle, which is one of a plurality of vehicles which form a vehicle line before the addition of the vehicle or a vehicle line after the elimination of the vehicle, is caused to travel at a first scheduled velocity, and generates a travel plan in which each of vehicles other than the reference 15vehicle is caused to travel at a scheduled velocity which is temporarily increased or temporarily decreased from the first scheduled velocity.
Mathews, however, teaches a judging unit that judges necessity of an addition of a vehicle to the vehicle line and an elimination of a vehicle from the vehicle line based on the operation status, (Planning system determines whether or not an addition or elimination of a vehicle is necessary: See at least Mathews Paragraphs 220, 248, and 250 and FIGS. 10 and 13).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Niinomi to include a judging unit that judges necessity of an addition of a vehicle to the vehicle line and an elimination of a vehicle from the vehicle line based on the operation status, as taught by Mathews as disclosed above, in order to ensure optimal trip planning (Mathews Abstract “The one or more processors also are configured to modify one or more of the groups to which the vehicles are assigned or the operational settings for the vehicles in one or more of the vehicle systems based on a movement parameter of one or more of the vehicle systems”).
Niinomi in view of Mathews fails to explicitly disclose that the plan generator generates a travel plan in which a reference vehicle, which is one of a plurality of vehicles which form a vehicle line before the addition of the vehicle or a vehicle line after the elimination of the vehicle, is caused to travel at a first scheduled velocity, and generates a travel plan in which each of vehicles other than the reference 15vehicle is caused to travel at a scheduled velocity which is temporarily increased or temporarily decreased from the first scheduled velocity. 
Okamoto, however, teaches that the plan generator generates a travel plan in which a reference vehicle, which is one of a plurality of vehicles which form a vehicle line before the addition of the vehicle or a vehicle line after the elimination of the vehicle, is caused to travel at a first scheduled velocity, and generates a travel plan in which each of vehicles other than the reference 15vehicle is caused to travel at a scheduled velocity which is temporarily increased or temporarily decreased from the first scheduled velocity (Okamoto FIGS 22-24 show that when a vehicle is being added or eliminated to the line, vehicles speeds are changed except the reference vehicles).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Niinomi in view of Mathews so that the plan generator generates a travel plan in which a reference vehicle, which is one of a plurality of vehicles which form a vehicle line before the addition of the vehicle or a vehicle line after the elimination of the vehicle, is caused to travel at a first scheduled velocity, and generates a travel plan in which each of vehicles other than the reference 15vehicle is caused to travel at a scheduled velocity which is temporarily increased or temporarily decreased from the first scheduled velocity, as taught by Okamoto as disclosed above, in order to ensure safety when adding or removing a vehicle from the line (Okamoto Paragraph 2 “The present disclosure generally relates to a platoon travel system for performing a platoon travel of two or more vehicles.”).
The conditional limitations carried out in claim 12 are performed by judging unit (Spec. FIG. 2, 19 “judging unit”).  Niinomi in view of Mathews in view of Okamoto (Planning system determines whether or not an addition or elimination of a vehicle is necessary: See at least Mathews Paragraphs 220, 248, and 250 and FIGS. 10 and 13) such that Niinomi in view of Mathews in view of Okamoto disclose a structure capable of performing limitation (10).

With respect to claim 2, Niinomi in view of Mathews in view of Okamoto teach that the first scheduled velocity is a scheduled velocity which is set for the plurality of 20vehicles before the addition of the vehicle or the elimination of the vehicle (Vehicles all travel equal set speeds: See at least Niinomi Fig.13 and Paragraph 185).

With respect to claim 3, Niinomi in view of Mathews in view of Okamoto teach that the plan generator re-generates a travel plan in which the scheduled velocity of each of the vehicles other than the reference vehicle is adjusted so that operation intervals of a 25plurality of vehicles which form a vehicle line after the addition of the vehicle or after the elimination of the vehicle are equal intervals (Figs. 22-24 of Okamoto show that when a vehicle is added or eliminated the speeds of the other vehicles besides the reference vehicle are adjusted to maintain equal distance). 

With respect to claim 4, it is important to note per the conditional limitation section above, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing limitation (2) as noted above, such as a judging unit, is sufficient to disclose this limitation. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
The conditional limitations carried out in claim 12 are performed by judging unit (Spec. FIG. 2, 19 “judging unit”).  Niinomi in view of Mathews in view of Okamoto (Planning system determines whether or not an addition or elimination of a vehicle is necessary: See at least Mathews Paragraphs 220, 248, and 250 and FIGS. 10 and 13) such that Niinomi in view of Mathews in view of Okamoto disclose a structure capable of performing limitation (2).
	With respect to claim 4, Niinomi in view of Mathews in view of Okamoto teach when it is judged that the addition of the vehicle or the elimination of the vehicle is necessary, the plan generator re-generates a travel plan in which each of the vehicles other than the reference vehicle is caused to travel at a scheduled velocity which is temporarily increased from the first scheduled velocity (Okamoto Figs. 22-24 show increase in velocity to other cars except reference vehicle when adding or removing a vehicle).

With respect to claim 5, it is important to note per the conditional limitation section above, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing limitation (3) as noted above, such as a judging unit, is sufficient to disclose this limitation. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
The conditional limitations carried out in claim 5 are performed by judging unit (Spec. FIG. 2, 19 “judging unit”).  Niinomi in view of Mathews in view of Okamoto (Planning system determines whether or not an addition or elimination of a vehicle is necessary: See at least Mathews Paragraphs 220, 248, and 250 and FIGS. 10 and 13) such that Niinomi in view of Mathews in view of Okamoto disclose a structure capable of performing limitation (3).
	With respect to claim 5, Niinomi in view of Mathews in view of Okamoto teach when it is judged that the addition of the vehicle is necessary, the plan generator sets as a reference vehicle a vehicle which immediately follows a vehicle to be newly added, and re-generates a travel plan in which each of the vehicles other than the reference vehicle 10is caused to travel at a scheduled velocity which is temporarily increased from the first scheduled velocity (Okamoto Figs. 22-24 show increase in velocity to other cars except reference vehicle when adding or removing a vehicle).
With respect to claim 6, it is important to note per the conditional limitation section above, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing limitation (4) as noted above, such as a judging unit, is sufficient to disclose this limitation. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
The conditional limitations carried out in claim 6 are performed by judging unit (Spec. FIG. 2, 19 “judging unit”).  Niinomi in view of Mathews in view of Okamoto (Planning system determines whether or not an addition or elimination of a vehicle is necessary: See at least Mathews Paragraphs 220, 248, and 250 and FIGS. 10 and 13) such that Niinomi in view of Mathews in view of Okamoto disclose a structure capable of performing limitation (4).
	With respect to claim 6, Niinomi in view of Mathews in view of Okamoto teach when it is judged that the elimination of the vehicle is necessary, the plan generator 15sets as a reference vehicle a vehicle which immediately precedes a vehicle to be eliminated, and re-generates a travel plan in which each of the vehicles other than the reference vehicle is caused to travel at a scheduled velocity which is temporarily increased from the first scheduled velocity (Okamoto Figs. 22-24 show increase in velocity to other cars except reference vehicle when adding or removing a vehicle).

With respect to claim 7, it is important to note per the conditional limitation section above, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing limitation (5) as noted above, such as a judging unit, is sufficient to disclose this limitation. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
The conditional limitations carried out in claim 7 are performed by judging unit (Spec. FIG. 2, 19 “judging unit”).  Niinomi in view of Mathews in view of Okamoto (Planning system determines whether or not an addition or elimination of a vehicle is necessary: See at least Mathews Paragraphs 220, 248, and 250 and FIGS. 10 and 13) such that Niinomi in view of Mathews in view of Okamoto disclose a structure capable of performing limitation (5).
	With respect to claim 7, Niinomi in view of Mathews in view of Okamoto teach when it is judged that the addition of the vehicle or the elimination of the vehicle is necessary, the plan generator re-generates a travel plan in which each of the vehicles other than the reference vehicle is caused to travel at a scheduled velocity which is temporarily decreased from the first scheduled velocity (Okamoto Figs. 22-24 show decrease in velocity to other cars except reference vehicle when adding or removing a vehicle).

With respect to claim 8, it is important to note per the conditional limitation section above, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing limitation (6) as noted above, such as a judging unit, is sufficient to disclose this limitation. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
The conditional limitations carried out in claim 8 are performed by judging unit (Spec. FIG. 2, 19 “judging unit”).  Niinomi in view of Mathews in view of Okamoto (Planning system determines whether or not an addition or elimination of a vehicle is necessary: See at least Mathews Paragraphs 220, 248, and 250 and FIGS. 10 and 13) such that Niinomi in view of Mathews in view of Okamoto disclose a structure capable of performing limitation (6).

With respect to claim 9, it is important to note per the conditional limitation section above, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing limitation (7) as noted above, such as a judging unit, is sufficient to disclose this limitation. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
The conditional limitations carried out in claim 9 are performed by judging unit (Spec. FIG. 2, 19 “judging unit”).  Niinomi in view of Mathews in view of Okamoto (Planning system determines whether or not an addition or elimination of a vehicle is necessary: See at least Mathews Paragraphs 220, 248, and 250 and FIGS. 10 and 13) such that Niinomi in view of Mathews in view of Okamoto disclose a structure capable of performing limitation (7).

With respect to claim 10, it is important to note per the conditional limitation section above, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing limitation (8) as noted above, such as a judging unit, is sufficient to disclose this limitation. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
The conditional limitations carried out in claim 10 are performed by judging unit (Spec. FIG. 2, 19 “judging unit”).  Niinomi in view of Mathews in view of Okamoto (Planning system determines whether or not an addition or elimination of a vehicle is necessary: See at least Mathews Paragraphs 220, 248, and 250 and FIGS. 10 and 13) such that Niinomi in view of Mathews in view of Okamoto disclose a structure capable of performing limitation (8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM ABDOALATIF ALSOMAIRY whose telephone number is (571)272-5653. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IBRAHIM ABDOALATIF ALSOMAIRY/Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667